                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


JOSUE MORALES,                                  §
                                                §
                     Plaintiff,                 §               5-18-CV-00483-FB-RBF
                                                §
vs.                                             §
                                                §
ALLSTATE FIRE AND CASUALTY                      §
INSURANCE COMPANY, JARED                        §
STOCK, DONNIE CARR,                             §
                                                §
                     Defendants.                §
                                                §


                             REPORT AND RECOMMENDATION
                          OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

           This Report and Recommendation concerns Plaintiff Josue Morales’s Motion to Remand.

See Dkt. No. 2. The District Court referred this case to the undersigned pursuant to Western

District of Texas Local Rule CV-72 and Appendix C. See Dkt. No. 7. The undersigned has

authority to enter this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set

forth below, Plaintiff’s Motion to Remand, Dkt. No. 2, should be GRANTED.

      I.      Factual and Procedural Background

           This insurance dispute arises from an April 2016 hail storm in San Antonio, Texas.

Plaintiff Josue Morales submitted a property-damage claim to his insurance company, Allstate

Fire and Casualty Insurance Company, and Allstate assigned Defendants Donnie Carr and Jared

Stock to inspect the property and adjust Morales’s claim. Orig. Pet. ¶ 16. When Allstate denied

the claim under Morales’s Texas Homeowner’s Insurance Policy, Morales sued Allstate, Stock,

and Carr in the 288th Judicial District Court of Bexar County, Texas.




                                                1
        According to Morales, Stock and Carr conducted a substandard review of his claim, spent

insufficient time assessing the storm damage, and ultimately submitted reports that

misrepresented the extent of property damage and improperly omitted clearly visible damage. Id.

¶ 16, 33, 49. Morales complains that “neither Stock nor Carr found any covered damages in their

inspections of Plaintiff’s Property.” Id. The Original Petition contrasts Stock’s and Carr’s

conclusions with an “independent estimate” of the damage provided by an estimator retained by

Morales. Id. ¶ 13. That “independent” evaluation of the damage, according to Morales, “found

that the Property sustained substantial wind and/or hail damage,” including “extensive wind

and/or hail damage” that necessitated “full replacement” of the roof “along with roof

components, such as the drip edge, furnace vent, pipe jack flashing, and ridge cap.” Id.

“Plaintiff’s estimator,” moreover, allegedly “determined that the dwelling’s exterior fascia

requires priming and painting,” the “window A/C unit was damaged and requires replacement,”

and “the storage shed sustained wind and/or hail damage[] requiring its removal and

replacement.” Id. Stock and Carr’s flawed inspections and adjustment, says Morales, resulted in

Allstate underpaying his claim, which delayed repairs and further caused Morales financial

injury. Id. ¶ 18.

        Morales filed suit against Allstate under state law for breach of contract and various

violations of the Texas Insurance Code. Id. ¶¶ 61-81. He sues Allstate in its own right and also as

the agent of Stock and Carr. Id. Morales also sues Stock and Carr individually, asserting against

them claims for violations of the Texas Insurance Code and the Texas Deceptive Trade Practices

Act (“DTPA”). Id. ¶¶ 29-60.

        Allstate removed the action to federal court, citing diversity of citizenship. There’s no

dispute about the amount in controversy required for diversity jurisdiction. In his Original

Petition, Morales seeks more than $200,000 but less than $1,000,000. See Orig. Pet. ¶ 6; see also




                                                2
28 U.S.C. § 1332(a). But there is a dispute concerning diversity of citizenship. Morales is a

citizen of Texas. Allstate is a citizen of Illinois, and Carr is a citizen of North Carolina. See Dkt.

No. 1 ¶¶ 12-13, 15. Allstate admits that Stock, like Morales, is a citizen of Texas. But Allstate

contends that Stock’s joinder is improper and his citizenship should therefore be disregarded for

jurisdictional purposes. See id. ¶ 14.

   II.      Analysis

         Allstate’s motion to remand involves two challenges to Defendant Stock’s joinder, each

of which potentially impacts whether there is diversity of citizenship sufficient to support an

exercise of federal jurisdiction. First, Allstate charges that Stock’s joinder is improper and his

citizenship should not be considered in the jurisdictional analysis because he was added as a

defendant solely to defeat diversity jurisdiction. Second, Allstate contends Stock’s joinder is

improper because Morales misstated facts material to the jurisdictional analysis. Because neither

of Allstate’s improper-joinder arguments succeeds, Stock’s citizenship is properly considered

and the motion to remand should be granted.

         Diversity Jurisdiction and the Propriety of Stock’s Joinder. Removal from state to federal

court in these circumstances requires the diverse defendant (here, Allstate) to demonstrate that all

prerequisites to 28 U.S.C. § 1332 diversity jurisdiction are satisfied. See Smallwood v. Ill. Cent.

R. Co., 385 F.3d 568, 572 (5th Cir. 2004). Relevant here is the requirement for complete

diversity, which demands “that all persons on one side of the controversy be citizens of different

states than all persons on the other side.” McLaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th

Cir. 2004); see also 28 U.S.C. § 1332.

         “The improper joinder doctrine constitutes a narrow exception to the rule of complete

diversity.” Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011). A non-

diverse defendant like Stock will not destroy complete diversity when “improperly or collusively




                                                  3
joined to manufacture federal diversity jurisdiction.” Smallwood, 385 F.3d at 572. As the

removing party, the “heavy” burden of proving improper joinder rests with Allstate. Id.

         The “inability of the plaintiff [Morales] to establish a cause of action against the non-

diverse party [i.e., Stock] in state court” can provide grounds for a finding of improper joinder.

Smallwood, 385 F.3d at 573 (quotation omitted). To prevail on such a basis here, Allstate must

show “there is no possibility of recovery” by Morales against Stock. Id. Stated differently,

Allstate must show “there is no reasonable basis for the district court to predict that [Morales]

might be able to recover against [the] in-state defendant [Stock].” Id. This inquiry typically

involves a Rule 12(b)(6)-type analysis to determine whether a claim is stated under state law

against the non-diverse/in-state defendant (i.e., Stock). Id. “Ordinarily, if a plaintiff can survive a

Rule 12(b)(6) challenge, there is no improper joinder.” Id.

         In undertaking the improper-joinder analysis, federal courts apply federal, not state,

pleading standards. Int’l Energy Ventures Mgmt., LLC v. United Energy Grp. Ltd., 818 F.3d 193,

208 (5th Cir. 2016). In other words, the Court will examine whether Morales’s Original Petition

asserts “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 554, 570 (2007)). In this context, courts “do not determine whether the plaintiff will

actually or even probably prevail on the merits of the claim, but look only for a possibility that

the plaintiff may do so.” Rodriguez v. Sabatino, 120 F.3d 589, 591 (5th Cir. 1997). Moreover,

“§ 1441’s holistic approach to removal mandates that the existence of even a single valid cause

of action against [Stock] . . . (despite the pleading of several unavailing claims) requires remand

of the entire case to state court.” Gray v. Beverly Enters.-Miss., Inc., 390 F.3d 400, 412 (5th Cir.

2004).




                                                  4
       Stock’s Joinder Is Not Infirm; His Citizenship Is Properly Considered in the Analysis.

Morales has stated at least one sufficiently viable cause of action against Stock under Texas

Insurance Code § 541.060. Morales claims, albeit somewhat vaguely, that Stock committed

various deceptive and unfair settlement practices in violation of Texas Insurance Code Sections

541.060(a)(1), (a)(2)(A), (a)(3), (a)(4), and (a)(7). See Orig. Pet. ¶ 43. Although these allegations

approach the very edge of acceptable pleadings under federal standards, Morales’s allegations

suffice to raise a right to relief under Section 541.060 above the purely speculative level. See

Twombly, 550 U.S. at 555.

       This is not the first case in which improper joinder is alleged in the context of an

insurance adjuster. The many decisions addressing this topic, however, are somewhat varied.

One theme that emerges from reading the decisions is that for claims against an adjuster to

suffice for these purposes they should be distinct from those lodged against the insurance

company; it is not enough for a plaintiff merely to generically allege misconduct under Section

541.060 and baldly charge the insurance company and adjuster with having committed it. But as

explained in Turner Club v. Acadia Insurance Co., a plaintiff’s allegations of misconduct

directed against an adjuster that are distinct from alleged misconduct attributable to the insurance

company can reflect a viable Section 541.060 claim against the individual adjuster:

       Causes of action for violations of Chapter 541 are, at least in some instances,
       viable against adjusters . . . . [T]he Fifth Circuit [has] stated that “Texas law
       clearly authorizes [Section 541.060] actions against insurance adjusters in their
       individual capacities.” Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278,
       282 (5th Cir. 2007) (citing Liberty Mut. Ins. Co. v. Garrison Contractors, Inc.,
       966 S.W.2d 482 (Tex. 1998)). Since Gasch, numerous district courts in this
       Circuit have held that an insurance adjuster is not improperly joined in a lawsuit
       where the Plaintiff makes allegations of misconduct under Chapter 541 against an
       insurance adjuster that are distinct from those alleged against the insurance
       company defendant.




                                                 5
No. SA-17-CV-246-FB, 2017 WL 5235671, at *3-5 (W.D. Tex. May 16, 2017), report and

recommendation adopted, 2017 WL 5505384 (W.D. Tex. Jun. 8, 2017) (collecting cases

involving claims under Sections 541.060(a)(1), (a)(2), and (a)(7)).

       Here, Morales “has properly stated a claim against [Stock] for his conduct as an

individual adjuster.” See Edwards v. State Farm Lloyds, No. 3:17-CV-0171-G, 2017 WL

3480270, at *3 (N.D. Tex. Aug. 14, 2017). His Original Petition provides that “Stock and Carr

conducted substandard inspections” of the property, a shortcoming—it is alleged—that is

“clearly evidenced by their reports.” Orig. Pet. ¶ 16 (emphasis added). Further, the Petition is

fairly read to allege that these reports misrepresented the nature of the damages and impacted the

coverage decision. And these allegations gain momentum and specificity when read in context

with Morales’s allegations concerning the “independent estimate” of the damage from Morales’s

retained estimator. Id. ¶ 13. That “independent” evaluation of the damage, says Morales, “found

that the Property sustained substantial wind and/or hail damage,” including “extensive wind

and/or hail damage” requiring “full replacement” of the roof “along with roof components[] such

as the drip edge, furnace vent, pipe jack flashing, and ridge cap.” Id. “Plaintiff’s estimator,”

moreover, allegedly “determined that the dwelling’s exterior fascia requires priming and

painting,” the “window A/C unit was damaged and requires replacement,” and “the storage shed

sustained wind and/or hail damage[] requiring its removal and replacement.” Id. The allegations,

read in the full context of the Petition, “allege specific actionable conduct by the adjuster

[Stock]” and sufficiently “distinguish claims against the adjuster [Stock] from generic,

conclusory, statute-tracking claims against the insurer [Allstate].” Okenkpu v. Allstate Texas

Lloyds, No. H-11-2376, 2010 WL 103678 at *7 (S.D. Tex. Mar. 27, 2012). In this regard, it is

relevant and persuasive to the undersigned that here, at least as to some of the claims, the

allegations distinguish between Stock and Allstate, thereby leaving little “doubt that [Stock],




                                                6
rather than the [Allstate], allegedly performed the[] acts” underpinning potential liability under

Section 541.060. Glidewell v. Safeco Ins. Co. of Indiana, No. 3:15-CV-1099-G, 2015 WL

4868483, at *4 (N.D. Tex. Aug. 13, 2015) (citing cases). It was Stock, in other words, who

generated and prepared his report on the damage.

       Allstate is unconvincing with its contention that there is no possible remedy against Stock

under § 541.060(a)(2)(A), (a)(3) or (a)(4). See Resp. at 11. Contrary to Allstate’s contentions,

“there is hardly consensus among the district courts in this Circuit as to the availability of a

remedy against an adjuster with respect to all sections of Section 541.060.” Vasquez, No. SA-17-

CV-01080-DAE, 2018 WL 1899808, at *4 (W.D. Tex. Mar. 15, 2018), report and

recommendation adopted, 2018 WL 1905112 (W.D. Tex. Apr. 2, 2018) (collecting cases and

discussing the split in authority in this circuit). Moreover, other than arguing that Morales’s

allegations under Section 541.060(a)(1) are too conclusory to satisfy the federal pleadings

standards, Allstate does not appear to meaningfully challenge the availability of a remedy against

Stock under Section 541.060(a)(1), and all Morales needs is a single viable cause of action to

prevail on the remand issue presented here.

       Turner Club discusses at some length the competing views on the availability of a

Section 541.060 remedy against an adjuster, as well as the reasons a number of courts have

recognized such a remedy in these kinds of circumstances. Ultimately, this developed inter-

circuit “split in authority regarding the scope of an insurance adjuster’s liability under the Texas

Insurance Code must be resolved in favor of remand because [a]ny ambiguities are construed

against removal and in favor of remand to state court.” Fairway Leasing, LLC v. Nationwide

Mut. Ins. Co., No. SA-17-CA-752-XR, 2017 WL 7693373, at *3 (W.D. Tex. Oct. 4, 2017)

(citing Mehar Holdings, LLC. v. Evanston Ins. Co., No. 5:16-CV-491-DAE, 2016 WL 5957681,




                                                 7
at *4 (W.D. Tex. Oct. 14, 2016) and Shade Tree Apartments v. Great Lakes Reinsurance, No. A-

15-CA-843-SS, 2015 WL 8516595 (W.D. Tex. Dec. 11, 2015)) (quotations omitted).1

         Rule 9(b)’s heightened pleading standard does not undermine Stock’s joinder here,

notwithstanding Allstate’s arguments. Under Rule 9(b), a claim that involves an allegation of

fraud or mistake requires that the plaintiff “state with particularity the circumstances constituting

fraud or mistake.” Fed. R. Civ. P (9)(b). In some decisions, this standard has been held to apply

to the types of claims Morales has asserted against Stock in this action. See, e.g., Frith v.

Guardian Life Ins. Co. of Am., 9 F. Supp. 2d 734, 742 (S.D. Tex. 1998) (“Claims alleging

violations of the Texas Insurance Code and the DTPA and those asserting fraud, fraudulent

inducement, fraudulent concealment, and negligent misrepresentation are subject to the

requirements of Rule 9(b).”). But other decisions, including from within this district, have held

that “there is no improper joinder if a defense compels the same result for the resident and

nonresident defendants.” Fairway Leasing, 2017 WL 7693373, at *4 (citing Gasch v. Hartford

Acc. & Indem. Co., 491 F.3d 278, 283-84 (5th Cir. 2007)).2 Here, Morales raises

misrepresentation allegations under the Texas Insurance Code against Stock, Allstate, and the

diverse adjustor Defendant Carr, which means Allstate’s Rule 9(b) argument, if accepted, would

compel the same result for each of them. Accordingly, Allstate’s Rule 9(b) argument likely “is

more properly an attack on the merits of the claim, rather than an inquiry into the propriety of the



1
  See also Vasquez, 2018 WL 1899808, at *4 (“As numerous judges in this district have recently
noted, the existence of authority that allows claims against adjusters to proceed under these
Texas Insurance Code provisions—despite some contrary authority—dictates that this case
should be remanded.”); LGC Building Ltd. v. Federal Ins. Co., No. SA-17-CA-1029-OLG-HJB,
2018 WL 4701829, at *4 (W.D. Tex. Jun. 12, 2018) (“Considering the split in authority
concerning the imposition of liability against adjusters under § 541.060(a)(2)(A), LGC’s claim
against Smith is at least plausible, making dismissal inappropriate.”), report and
recommendation adopted, 2018 WL 4701816, at *1 (W.D. Tex. Aug. 9, 2018).
2
    See also Vasquez, 2018 WL 1899808, at *5.



                                                 8
joinder of the local party.” Gasch, 491 F.3d at 284; see also Fairway Leasing, 2017 WL

7693373, at *4; Vasquez, 2018 WL 1899808, at *5.

       Moreover, Morales’s allegations satisfy Rule 9(b), as to at least a Section 541.060 claim,

even assuming for argument’s sake that heightened pleading standards apply. “To plead fraud

adequately, the plaintiff must ‘specify the statements contended to be fraudulent, identify the

speaker, state when and where the statements were made, and explain why the statements were

fraudulent.’” Sullivan v. Leor Energy, LLC, 600 F.3d 542, 551 (5th Cir. 2010) (quoting ABC

Arbitrage v. Tchuruk, 291 F.3d 336, 350 (5th Cir. 2002)). In his Original Petition, Morales

explains that Stock misrepresented in his estimate that he had addressed all covered damages and

that he had made sufficient allowances to cover the cost of repairs. Orig. Pet. ¶ 18. The

misrepresentations, the Petition is fairly read to allege, are apparent on the face of Stock’s report.

See, e.g., id. ¶ 16. The Petition contrasts Stock’s reported findings of no damages and supposedly

sufficient allowances with specific contrary findings supplied by an “independent” inspector.

These details provide sufficient insight into the nature of the alleged misrepresentations by Stock

and satisfy Morales’s pleading burden in the event Rule 9(b) were to apply here.

       No Relevant Facts Are Misstated in the Removal Petition. Joinder can also be challenged

on the basis of misstated or omitted facts. Thus, it is possible that even though a plaintiff states a

claim, in doing so he has “misstated or omitted discrete facts that would determine the propriety

of joinder.” Smallwood, 385 F.3d at 573. Allstate advances this type of argument here. “In such

cases, the district court may, in its discretion, pierce the pleadings and conduct a summary

inquiry.” Id. If a court decides to “pierce the pleadings” when assessing a claim of fraudulent or

improper joinder, it may “consider summary judgment-type evidence in the record, but must also

take into account all unchallenged factual allegations, including those alleged in the complaint,

in the light most favorable to the plaintiff.” Travis, 326 F.3d at 649; see also Ross v.




                                                  9
Citifinancial, Inc., 344 F.3d 458, 463 (5th Cir. 2003). But “[a]ny contested issues of fact and any

ambiguities of state law must be resolved in [the plaintiff’s] favor.” Travis, 326 F.3d at 649; see

also Ross, 344 F.3d at 463. And “although the type of inquiry into the evidence is similar to the

summary judgment inquiry, the district court is not to apply a summary judgment standard but

rather a standard closer to the Rule 12(b)(6) standard.” McKee v. Kansas City S. Ry. Co., 358

F.3d 329, 334 (5th Cir. 2004). “The district court must also take into account ‘the status of

discovery’ and consider what opportunity the plaintiff has had to develop its claims against the

non-diverse defendant.” Id.

       According to Allstate, it assigned Carr—a diverse defendant—to initially inspect

Morales’s property. Resp. at 3. Stock, according to Allstate, only became involved when he

conducted a “2nd Look Field Inspection Summary” to determine if Carr had overlooked any

damages. Id. Stock ultimately agreed with Carr’s original inspection, making no new findings.

Id. The undersigned declines to exercise discretion to look beyond the pleadings and into this

matter, as would be required for Allstate’s argument to prevail. Allstate fails to convince the

undersigned that Stack’s apparent status as the second adjuster makes any difference here, where

Stock is alleged to have produced his own report that merely mimics Carr’s by similarly noting

the absence of any covered damages. See Cedar Point Condominiums v. Everest Indemnity Ins.

Co., No. CV SA-17-CA-810-XR, 2017 WL 9400751, at *6 (W.D. Tex. Oct. 16, 2017).

       To the extent Allstate may be trying to argue that Stock’s involvement in the adjustment

process was too limited to support a viable claim against him, that argument is also unavailing.

At the very least, the nature of Stock’s role in the adjustment process is hotly disputed, and

Allstate provides the Court with no evidence to support its summary allegation. Nor is it clear to

the undersigned how Stock’s role, even if limited as Allstate contends, would necessarily defeat

all claims against him, given the nature of Morales’s pleadings addressed at length in the




                                                10
preceding section’s discussion. See Travis, 326 F.3d at 650. Although a court can pierce the

pleadings to determine the propriety of a party’s joinder, at this juncture of the case all disputed

questions of fact and ambiguities of law must be resolved in Morales’s favor. See id.; see also

Ross, 344 F.3d at 463. Accordingly, Allstate has failed to establish with sufficient clarity that

Morales has no reasonable likelihood of prevailing on every one of his claims against Stock.3

    III.      Conclusion

           For the reasons discussed above, the undersigned concludes that Allstate has not met its

heavy burden in sufficiently demonstrating that Defendant Stock has been improperly joined. His

citizenship is therefore properly considered in the jurisdictional analysis, and his status as a

Texas citizen accordingly defeats complete diversity. Because subject matter jurisdiction is

therefore lacking, the undersigned recommends that Plaintiff’s Motion to Remand, Dkt. No. 2, be

GRANTED and that the above-numbered cause of action be REMANDED to the 288th Judicial

District Court of Bexar County, Texas.

           Having considered and acted upon all matters for which the above-entitled and numbered

case was referred, it is ORDERED that the above-entitled and numbered case is RETURNED

to the District Court for all purposes.

                   Instructions for Service and Notice of Right to Object/Appeal

The United States District Clerk shall serve a copy of this report and recommendation on all

parties by either (1) electronic transmittal to all parties represented by attorneys registered as a

“filing user” with the clerk of court, or (2) by mailing a copy by certified mail, return receipt


3
  See Cedar Point, 2017 WL 9400751, at *6 (declining to pierce the pleadings where insurer
simply alleged in its response that the non-diverse adjustor’s involvement with the claim was
“highly limited” because insurer provided “nothing for the court to base such a summary inquiry
upon”); cf. Lakeside FBCC, LP v. Everest Indem. Ins. Co., No. SA-17-CV-00491-XR, 2017 WL
3448190 (W.D. Tex. Aug. 10, 2017) (piercing the pleadings and finding adjustor improperly
joined where insurer submitted emails that ran counter to the allegations of misconduct directed
at the adjustor).



                                                  11
requested, to those not registered. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The objecting party

shall file the objections with the clerk of the court, and serve the objections on all other parties. A

party   filing   objections   must    specifically     identify   those   findings,   conclusions,   or

recommendations to which objections are being made and the basis for such objections; the

district court need not consider frivolous, conclusory, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this report shall bar the party from a de novo determination by the district court. Thomas v. Arn,

474 U.S. 140, 149-52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000).

Additionally, failure to timely file written objections to the proposed findings, conclusions, and

recommendations contained in this report and recommendation shall bar the aggrieved party,

except upon grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

        IT IS SO ORDERED.

        SIGNED this 17th day of December, 2018.




                                       RICHARD B. FARRER
                                       UNITED STATES MAGISTRATE JUDGE




                                                  12
